Citation Nr: 0912158	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  96-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to October 1, 1998 for residuals of a left 
knee reconstruction surgery.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left knee reconstruction surgery 
on and after October 1, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The appellant had active service from October 1991 to October 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1996 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which in part, granted service connection for a left 
knee injury, post-operative, and assigned a noncompensable 
evaluation.  While the matter was pending, the RO granted a 
10 percent rating effective in November 1997, assigned a 
temporary100 percent rating from April 1998 to October 1998 
and assigned a 10 percent rating from October 1998.  
Subsequently, the RO in an October 1999 rating decision, 
granted an effective date for the 10 percent rating to the 
date of initial entitlement of October 1995.

In an April 2001 decision, the Board disposed of another 
matter on appeal and appealed the increased rating for the 
left knee disability for further development with other 
issues. While the remand was pending, the RO in a February 
2004 rating granted a 20 percent rating for the left knee 
residuals of reconstruction, effective October 1, 1998 and 
continued a 10 percent initial rating for the left knee 
disability.

In a November 2004 decision, the Board disposed of other 
issues on appeal and continued to deny entitlement to an 
initial rating for the left knee disability in excess of 10 
percent disabling, but did not address the RO's grant of a 20 
percent rating from October 1998. The Veteran appealed this 
denial of an increased rating for the left knee disability to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Veteran did not appeal the other issues denied 
by the Board.  In June 2005, both parties filed a joint 
Motion to Partially Vacate the Board Decision and 
Incorporating the Terms of the Joint Motion.  The basis for 
the motion was to allow the Board to address the Board's 
failure to address the 20 percent rating and to also to 
consider whether separate ratings for both arthritis and 
instability of the left knee should be granted.  In June 
2005, the Court granted the joint motion and remanded this 
matter to the Board for further consideration.

The Board remanded this matter in April 2006 and in May 2008 
to afford compliance with the Court's remand.  This matter is 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability more 
closely resembles a moderate recurrent lateral instability of 
the knee prior to October 1, 1998.

2.  The Veteran's service-connected left knee disability does 
not resemble a severe recurrent lateral instability on or 
after October 1, 1998.


CONCLUSION OF LAW

1.  The criteria for a 20 percent rating, but no more, for 
recurrent lateral instability of the left knee have been met, 
from initial entitlement to October 1, 1998.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for a rating in excess of 20 percent, for 
recurrent lateral instability of the left knee have not been 
met on or after October 1, 1998.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the Veteran's claim on appeal was 
received in October 1995.  The RO adjudicated it in August 
2000, with notice sent in September 2000.  The Veteran has 
appealed the initial rating assigned for the left knee 
disorder.  In this case, the VA's duty to notify was 
satisfied subsequent to the initial AOJ decision by way of a 
letter(s) sent to the appellant on June 2003.  Thereafter, 
additional notice was sent in March 2004, May 2006 and May 
2008 addressing the increased initial rating claim.  The 
matter was readjudicated by the RO in a November 2008 
supplemental statement of the case.

The duty to assist letter notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in November 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Such notice was sent in May 
2006 and May 2008.

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Although in this matter there was 
no notice provided before the grant of service connection 
because the initial rating predates the enactment of the 
current section 5103(a) requirements in 2000, the subsequent 
notice that was provided was legally sufficient.  VA's duty 
to notify in this case has been satisfied.  See also Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet, App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.    

In this case, the Veteran was sent a letter in May 2008 which 
in addition to discussing effective dates and the general 
criteria for a disability rating, also provided the specific 
criteria for the Veteran's left knee disability based on 
instability.  This letter also provided examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation -- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Even if this letter were deemed insufficient as 
it did not address with specificity the criteria for 
adjudicating the knee disorder under pertinent criteria which 
includes loss of motion, the Veteran was provided detailed 
information regarding the applicable criteria for an 
increased rating for all the claimed disorders by the 
statement of the case (SOC) sent in November 2000.  The AOJ 
readjudicated the issue on appeal and issued a supplemental 
statement of the case in November 2008.   

As far as the criteria for arthritis to include the 
applicability VAOPGPREC 9-98 (1998)(concerning separate 
ratings for arthritis with loss of motion and instability), 
the facts in this matter reflect that arthritis is not a 
factor in this matter, therefore there is no prejudice in the 
AOJ's continued failure to provide notice or otherwise 
address this matter.  Likewise the AOJ's failure to address 
VAOPGPREC 9-2004 (Sept. 17, 2004) concerning separate ratings 
for flexion and extension is not prejudicial in this instance 
where the facts reveal that there is no compensable motion 
for either flexion or extension throughout the pendency of 
this appeal.  

The Veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in July 2008 provided current assessments of the 
Veteran's disability based not only on examination of the 
Veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the AOJ, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the Veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 .  

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40.  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the VA Schedule for Rating Disabilities (Rating 
Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); 38 C.F.R. §§ 3.102, 4.3.

This matter stems from an initial grant of entitlement to 
service connection for a left knee disorder by the RO in 
March 1996, which originally granted a noncompensable rating 
from initial entitlement.  Subsequent rating actions granted 
an initial rating of 10 percent and staged to 20 percent 
effective October 1, 1998.  

Service treatment records reflect chronic left knee pain 
reported throughout service, with arthroscopy done in January 
1995 and an anterior cruciate ligament (ACL) deficiency and 
left lateral meniscus tear were diagnosed.  

VA treatment records from 1995 addressed other medical 
problems besides left knee complaints. 

A December 1995 VA general examination noted a history of a 
left knee arthroscopy in 1995 for the ACL ligaments and 
meniscus.  The examination of the lower extremities revealed 
that while lying on the examination table in a supine 
position, he was able to straight leg raise and flex and 
extend the left knee without complaints.  The left knee had 
several small round scars from previous surgeries.  There was 
no soft tissue swelling, tenderness to touch or effusion.  
The range of motion was 0-140 degrees.  He did have some 
difficulty doing a squat with the left knee due to the 
previous surgery.  The assessment was status post left knee 
arthroscopy.  

Left knee X-rays from December 1995 revealed an impression of 
small exostosis of the lateral aspect of the tibia, with the 
rest of the study within normal limits.  X-rays from December 
1995 were noted to have shown slight deformity of the lateral 
tibial plateau due to hypertrophic degenerative changes.  The 
assessment was degenerative joint disease (DJD) left knee.  
These X-ray findings of small exostosis of the lateral aspect 
of the tibia, were again noted in January 1996 when the 
Veteran was seen for a history of knee and back pain.  He was 
noted to have a history of meniscal tears in the left knee 
and the provisional diagnosis was history of provisional 
tears.  He was prescribed a continued use of Naprosyn and 
knee exercises.  

In February 1996 he was seen for complaints of left knee pain 
since approximately June 1992.  A history of surgery in 
January 1995 was given at Fort Bragg, consisting of a partial 
meniscectomy and he wore a brace for 1-2 months post surgery.  
He now had snapback flexion of the left knee with full 
extension.  There was occasional buckling daily.  He had pain 
going up and down.  Physical examination was negative for 
McMurray but he was 1+ for Lachman's.  There was no effusion 
noted.  X-rays were described as negative.  Other records 
from February 1996 revealed stable knees, with slight 
tenderness in the subpatellar area, negative effusion, full 
range of motion and 5/5 strength throughout.  There was no 
radiating pain and the arthroscopy was clean and intact.  

In May 1996 a bone scan showed increased osteophyte content 
in the left knee which could be due to degenerative disease 
of the patella.  However this was doubtful due to the 
Veteran's young age of 23.  X-ray correlation was required.  

The Veteran underwent physical therapy from mid April 1996 
through May 1996.  In May 1996 he underwent kinseotherapy for 
left knee and shoulder complaints.  A May 8, 1996 progress 
report reflects that he attended therapy regularly, had 
worked hard and had decreased reports of pain.  By May 22, 
1996 he reached maximum benefit from kinseotherapy.  In June 
1996 he reported having pain with his left knee while running 
even with braces.  He was advised to stop running or use a 
lower impact technique.  Follow-up in August 1996 revealed 
that he was doing better with less discomfort, but had some 
difficulty flexing his left knee beyond 100 degrees.  He was 
attending a gym and the knee has become stronger and less 
painful.  He was instructed to continue his home exercises to 
increase range of motion and decrease his pain.

In October 1996 he was described as having DJD of the knees, 
and was going to the gym.  He complained of pain over the 
patella, left greater than right.  He was also doing quad 
sets and weight lifting with the knee in a straightened 
position.  He was running 2 miles twice a week.  He walked up 
and down stairs since before the February 1995 surgery.  Such 
activities caused pain to the patellar area, left greater 
than right.  On physical examination he had good active range 
of motion and was 5/5 throughout.  There was decreased 
sensation to the left over the left side of the patella.  He 
had tight adductors and abductors.  He could not sit with his 
legs crossed.  There was no crepitus with range of motion, 
nor was instability noted.  His gait was mildly antalgic and 
stiff due to discomfort of the left knee.  The assessment 
continued to be DJD bilateral knees, status post left knee 
arthroscopic surgery.  He was to continue his strengthening 
exercises to his quads and was instructed to avoid knee 
bending activities with added weights.  He was urged to 
substitute running with swimming for increased endurance.  He 
was given exercises to stretch his adductors and abductors.

Service treatment records from an additional period of active 
service from 1997 revealed that the Veteran was seen in 
September 1997 having reinjured his left knee playing 
basketball, with an impression of ACL deficient knee given.  
A November 1997 VA record noted complaints of DJD of the 
knees and the Veteran reported having been in Bosnia from 
February 1997 to October 1997.  He reported having been 
running and his knees continued to hurt.  Physical findings 
included medial joint line tenderness to the left knee and 
tight lateral thigh muscles.  The impression was DJD to the 
knees and he was advised to continue strengthening exercises.  

The report of a February 1998 magnetic resonance imaging 
(MRI) of the left knee yielded an impression of Grade 4 
posterior horn tears of the medial meniscus and lateral 
meniscus, Grade 2 anterior horn lateral mensicus tear; 
chronic ACL complete tear, small effusion; lateral joint 
compartment narrowing with marginal osteophytes and small 
popliteal cyst.  In March 1998, plans were made for him to 
undergo surgery on his ACL, to reduce pain and acquire 
stability.  His symptoms in March 1998 were of alot of pain 
and the knee kept giving out.  On April 23, 1998 the Veteran 
underwent surgical repair of his ACL tear, with left ACL 
reconstruction performed.  Post-surgery he underwent physical 
therapy through May 1998.  He was placed on a 100 percent 
temporary total rating from April 23, 1998 through October 1, 
1998 and records from this period of time reflect his 
convalescence and recovery from this surgery.

The report of an August 1998 VA general examination conducted 
during his period of convalescence noted complaints of left 
knee pain and stiffness particularly in the mornings, and 
swelling at the end of the day.  He often had difficulty 
flexing.  The history of these symptoms beginning in service 
was related, as was the surgical history where he was 
operated on for multiple meniscus and longitudinal and 
ligamentous tears in 1995 and in April 1998.  He was noted to 
have received physical therapy into July of this year.  He 
had some improvement in symptoms but had residual problems as 
noted.  Physical examination noted surgical scars over the 
left knee but no effusions palpable presently.  There was 
some limitation to flexion of the left knee but the number in 
degrees was not recorded.  The neurological examination was 
significant for absence of left knee jerk where the surgery 
had been performed but was otherwise normal.  No other 
findings of the left knee were reported.  The diagnosis was 
multiple tears of the menisci of the left knee which had been 
operated upon twice but still showed some symptoms and 
impairment of flexion with stiffness as described above.  

VA treatment records from 1999 primarily address other 
medical problems with no pertinent findings regarding the 
left knee reported.  The knee was noted to be listed in the 
VA's problem list with ACL status post arthroscopic surgery 
in April 1998 noted in October 1999.

The report of a May 2000 VA examination of the left knee 
recited the Veteran's injury and surgical history.  His main 
problem was that he could not fully bend or squat on his left 
knee. Physical examination showed mild quadriceps atrophy.  
There was no weakness of the quadriceps.  His left knee range 
of motion was 0-100 degrees.  He had good heel-toe raising.  
There was no anterior drawer sign.  There was no lateral 
instability or fluid.  The diagnosis was chondromalacia of 
the patella of the left knee, chronic capsulitis with 
contracture of the left knee.  

VA records from 2000 to 2003 primarily address other medical 
concerns besides the left knee disorder, with no pertinent 
findings shown regarding the knee.

The report of an April 2003 VA examination revealed that the 
Veteran complained of getting buckling of his left knee and 
pain on stairs.  A history was given of injury in the service 
and reinjury while running after service with surgeries that 
involved meniscal repair and ligament reconstruction.  
Physical examination showed his left knee range of motion was 
0-125 degrees.  There was no fluid or instability apparent.  
He did have slight weakness of the left quadriceps.  There 
was also 30 degrees of squatting capability of the left knee.  
He had crepitus with pain on the left knee on patellar grind.  
He had palpable arthritic spurring of the tibial plateau of 
the left knee.  His diagnosis was moderately severe 
degenerative arthritis of the left knee and capsulitis 
secondary to trauma and surgery performed in the service.  He 
was noted to work in the Postal Department and did not have 
to walk around for his job because he drove a truck.  He 
could do activities of daily living.  He used a patellar 
strap daily.  X-rays of the knee were ordered because they 
had not been done for a long time.  He was a candidate of 
Deluca, supra, provisions in that sudden twisting or turning 
and long episodes of standing caused pain and swelling of his 
left knee with a decrease of range of motion.  This was not 
elicited during the examination but the examiner speculated 
that he would lose at least 10 degrees of flexion during 
flare-ups.  

X-rays from April 2003 revealed postsurgical changes with a 
screw through the tibial plateau and of the lateral femoral 
condyle.  There was mild narrowing of the joint space.  The 
impression was post surgical changes and very minimal 
narrowing of the medial tibial femoral joint on upright 
films.  

An MRI from October 2003 showed an anterior roof impingement 
of the ACL graft secondary to the tibial tunnel placement 
being located slightly anterior to the Blumensaat line and 
subtle short segment vertical tear of the posterior horn of 
the medial meniscus extending to the periphery.  

VA records from 2003 to 2007 continued to list chronic left 
knee pain in the problem list.  Occasionally the Veteran 
voiced complaints of left knee pain throughout these records 
which otherwise addressed other problems.  A July 2003 
primary care note included complaints of chronic left knee 
pain although the general examination was within normal 
limits and there were no limitations of activities of daily 
living.  He again complained of left knee pain in October 
2003, but the findings were the same as in July 2003.  In 
March 2004 he voiced improvement in his knee pain with 
"PMRs."  In November 2004 he reported chronic pain 
affecting his knee and back at a level 3/10.  Although his 
left knee pain continued to be listed in the problem list in 
2006, there were no findings significant for left knee 
problems.  He continued to be physically active as a March 
2007 record indicated that he injured his hand while 
rollerblading.  

The report of an August 2007 VA examination did not include a 
claims file review.  There was a history given of a left knee 
disorder since 1991 and he reported since his last 
examination 2 years ago, there was no change in the knee 
pain.  He has not reported knee pain to his primary care 
practitioner at the VA because he knew there was nothing more 
they could do, so he took more Motrin or Tylenol.  The course 
since onset was intermittent with remissions.  Treatment 
included NSAIDS, such as over the counter Tylenol and 
bracing.  Response to treatment was good.  There were no side 
effects from current treatment.  He reported a history of 
surgeries of ligament tear repair in 1998 and 1994.  He 
reported multiple knee injuries in service from jumping out 
of airplanes in the service between 1991 and 1994 and 
injuring the knee post service in 1997 playing basketball.  
He indicated that the last injury was when he "tore 
everything in my knee."  There was no history of fracture.  
Symptoms of the left knee were of giving way, stiffness and 
instability.  There was no deformity, weakness, 
incoordination, decreased speed of joint motion, episodes of 
dislocation or subluxation, locking, effusions, inflammations 
or other symptoms.  The condition did not affect the motion 
of the joint.  There were severe flare-ups that were weekly 
and lasted hours.  Bike riding precipitated mild flare-ups.  
Basketball and tennis triggered severe flare-ups.  He biked 
for exercise.  Motrin or Tylenol alleviated these symptoms.  
The Veteran's impression of the extent of his flare-ups on 
loss of motion or other functional impairment was that he had 
pain in the left knee of 8-9/10, weakness and a lot of knee 
giving way.  There was no constitutional or incapacitating 
episodes of arthritis.  He was said to have standing limited 
to 15-30 minutes and walking limited to a quarter mile.  He 
used a brace intermittently, not frequently.  

Physical examination revealed that his gait was normal and he 
had no other evidence of abnormal weight bearing.  There was 
no bone loss.  General joint findings of the left knee 
revealed no bumps consistent with Osgood-Schlatter disease, 
crepitation, mass behind the knee, instability or abnormality 
of the patella or meniscus.  There were noted clicks or 
snaps, and grinding.  His range of motion was 0 to 90 degrees 
on the left.  By comparison, right knee range of motion was 0 
to 120 degrees.  There was objective evidence of pain, 
although resisted isometric range of motion was normal.  
There was no objective evidence of pain following repetitive 
motion or additional limitation after 3 repetitions or range 
of motion. There was no ligamentous instability.  X-rays 
showed an impression of postoperative changes, but joint 
spaces were maintained.  There was no arthritis reported in 
this X-ray. The diagnosis was left knee status post knee 
surgery, status post ligament repair and left knee chronic 
sprain.  

Regarding functional and occupational effects, the Veteran 
was noted to be employed as a full time letter carrier for 
10-20 years.  He lost no time from work in the past year due 
to the left knee.  The left knee condition caused mild 
effects on chores and shopping, moderate effects on driving, 
and severe effects on exercise and sports.  There was no 
impact on recreation, travel, feeding, bathing, toileting and 
grooming.  Mild flare-ups were triggered by his carrying 
weight up and down stairs, carrying his 1 year old son and 
pushing a shopping cart.  As a mail carrier he was noted to 
deliver the mail via his private automobile and this did not 
trigger knee pain as he had enough  room to maneuver.  He did 
get knee pain with prolonged driving.  

The August 2007 X-ray report showed threaded screws in the 
tibial plateau and lateral femoral condyles.  Joint spaces 
were maintained.  The impression was postoperative changes 
noted. 

VA treatment records revealed that in August 2007 he reported 
having throbbing pains in his left knee since 1991.  No 
swelling of the knee was noted on examination.  His last and 
current pain remained at a level 6/10.  He reported 
difficulty climbing stairs.  In December 2007 his left knee 
pain was unchanged at level 6/10.  He was said to have 
stopped exercising.  He reported that the pain was aggravated 
by overuse and stairs and relieved by Motrin.  He was said to 
be considering surgery in 2008.  The assessment was chronic 
left knee pain, considering surgical option in 2008.

VA treatment records from 2008 show no indication that any 
further surgery was done or considered.  In June 2008 a 
nursing note revealed his pain complaints to be at an 8/10 
level.  It was sharp, aching, nagging and stabbing.  The 
onset was 9 years ago and the pain was described as chronic.  
There were no alleviating factors and the aggravating factors 
were described as "everything."  He reported that he needs 
pain medication and that the pain affects mood, work, 
enjoyment and daily activities.  Also in June 2008 he was 
referred to prosthetics for a replacement knee brace.

The report of a July 2008 VA examination revealed the Veteran 
to report that his left knee condition has been stable for 
the past 3 years.  He reported daily mild pain up to 3 years 
ago.  Since 2005 (3 years ago) his left knee condition 
worsened with weekly severe flare ups and his knee condition 
has not improved in the last year, but is stable.  He had 
daily knee pain ranging from mild to severe.  He denied any 
new trauma to his knee since leaving the service.  He 
currently treated at the Miami VA for his left knee 
pain/condition with the VA records showing chronic knee pain 
since his ACL reconstruction.  His treatment for this 
condition was NSAIDS (Motrin 600 milligrams every 6 hours) 
and bracing.  His response to treatment was poor.  He had 
side effects from treatment described as the medication 
"eats up my stomach."  His ACL surgery was noted to have 
taken place in 1998.  Prior to that he had ligament tear 
repair in 1994 at Fort Bragg.  His joint symptoms were as 
follows for the left knee.  He confirmed pain, stiffness, 
instability and giving way of this knee.  He also reported 
hearing a lot of grinding in the knee during range of motion.  
He did not have deformity, incoordination, weakness, 
decreased speed of joint motion, episodes of subluxation, 
dislocation or locking, effusions, or inflammations.  The 
condition did not affect his joint motion.  There were flare-
ups of mild to severe in severity.  The flare ups were daily 
and lasted hours.  The precipitating factors were walking 
down stairs, running, prolonged walking.  He was able to 
tolerate bike riding.  Alleviating factors were NSAIDS (over 
the counter Motrin), range of motion exercises or hamstring 
strengthening exercises at the gym, knee brace, and cold 
packs while riding the bike.  He reported that during severe 
pain flare ups he was able to work, but had severe pain.  He 
did not like using his sick leave for knee pain and still 
went to work.  He reported that during severe flare-ups of 
his left knee pain he avoided mowing the lawn or gardening.  
There was no history of constitutional arthritis or 
incapacitating episodes of arthritis.  He was able to stand 
more than 1 but less than 3 hours.  He had no limitation to 
walking.  Assistive devices included orthotic inserts, left 
knee brace and no other devices.  

Physical examination revealed that his gait was normal and he 
had no other evidence of abnormal weight bearing.  There was 
no bone loss.  General joint findings of the left knee 
revealed no bumps consistent with Osgood-Schlatter disease, 
crepitation, mass behind the knee, instability or abnormality 
of the patella or meniscus.  There were noted clicks or 
snaps, and grinding.  There were no abnormal tendons or bursa 
or other knee abnormalities.  The range of motion for the 
left knee was 0-130 degrees which was normal, with no 
objective evidence of pain on the left side.  Right knee 
range of motion findings were identical.  On repetitive 
motion, there was no objective evidence of pain or additional 
limitations following repetitive motion.  There was no 
ankylosis.  X-rays of the left knee showed no signs of 
fracture or dislocation, but minimal hypertrophic changes and 
status post ACL repair. The joint spaces were normal and soft 
tissues were unremarkable.  The diagnosis was left knee, 
status post ACL repair.  There was no arthritis on X-ray.  
The examiner noted that the Veteran's usual occupation was as 
a letter carrier, full time.  He lost less than one week in 
the past 12 month period and the reason for the lost time was 
for a low back condition.  There were no significant effects 
of the left knee condition on his usual occupation.  As noted 
earlier, the Veteran went to work even during his severe knee 
pain flare-ups and did not like using sick days for the knee 
pain.  He did have some effects on usual daily activities.  
The knee caused moderate effects on his chores such as 
gardening, mowing the lawn and he avoided those activities 
during flare-ups.  The flare-ups had severe effects on 
exercise and sports and he avoided anything that caused him 
to bend his knees during severe flare-ups.  Flare-ups had 
mild effects on shopping and there was no effect on 
recreation, travel, feeding, bathing, dressing or toileting.  
He had mild effects on driving with stiffness with prolonged 
driving.

A July 2008 X-ray of the left knee showed the joint spaces 
were normal, soft tissues were unremarkable.  An impression 
of status post ACL repair and no evidence of bony 
abnormalities was given.

A July 2008 VA treatment record dated 2 days after the 
examination revealed that the Veteran was seen for evaluation 
and management of his chronic medical conditions.  Review of 
systems revealed chronic, stable left knee with no trauma, 
but with pain on weight bearing, bending, lifting and going 
down stair.  The level of pain continued to be 6/10 with no 
change.  There were physical findings that may be causing the 
pain.  He verbalized pain at rest and on movement.  He 
continued to use pain medication.

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a Veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
is also entitled either to a separate compensable evaluation 
under Diagnostic Code 5260 or 5261, if the arthritis results 
in compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
indicates that the 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees warrants a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

In this case, there has been conflicting evidence regarding 
whether there is arthritis, with the most recent X-ray 
findings shown to be completely negative for arthritis.  
There are also records throughout the pendency of this appeal 
which have described or assessed the Veteran's left knee 
disorder as DJD or arthritis, including the April 2003 VA 
examination where the examiner reported palpable arthritic 
spurring of the tibial plateau of the left knee.  However a 
review of the April 2003 X-ray report done following this 
examination revealed no clear evidence of arthritis, with 
only very minimal narrowing of the medial tibial femoral 
joint, and surgical hardwear in the form of a screw through 
the tibial plateau, the same location the examiner described 
as palpable arthritic spurring.  Other X-rays are negative 
for arthritis, to include the most recent X-rays from August 
2007 and July 2008, and the VA examinations from these times 
are noted to state that no arthritis was reported on X-ray.  
Although some earlier X-rays from December 1995 and January 
1996 showed some deformity of exostosis said to be due to 
hypertrophic degenerative changes, these are not shown on 
later X-rays, suggesting that this anomaly was temporary in 
nature rather than chronic degenerative changes.  Even where 
a bone scan done in May 1996 showed findings suggestive of 
possible degenerative disease of the patella, the individual 
reviewing these findings expressed that this was doubtful due 
to the Veteran's young age at the time, and also opined that 
X-ray correlation was needed.  

In sum for the reasons discussed above, the bulk of the 
evidence in this case reflects that the X-ray evidence 
reveals no presence of DJD or arthritis in the left knee.  
Thus, VAOPGPREC 9-98 is not for application and the Veteran 
is not prejudiced by the RO's failure to consider this 
provision.  

Likewise the Veteran's range of motion of the left knee is 
shown throughout the pendency of this claim to consistently 
fall within the noncompensable ranges on flexion and 
extension.  The active range of motion for the left knee in 
the most recent examination of July 2008 was 0 to 130 
degrees, clearly in the noncompensable range.  His most 
severe restriction of motion is shown to be 0-90 in the 
August 2007 VA examination.  These were unchanged after 
repetitive motion, and did not elicit pain complaints.  
Elsewhere the records and prior examinations show his range 
of motion to be consistently in the noncompensable range, 
generally between 0-100 and 0-125 degrees.  Thus a rating in 
excess of 10 percent disabling for the left knee is not 
warranted for loss of motion on either flexion or extension.  
Likewise VAOPGCPREC 9-2004 and VA Fast Letter 04-22 are not 
for application in this instance where the Veteran's range of 
motion has consistently been in the noncompensable range and 
he is not prejudiced by the RO's failure to consider these 
provisions.  

Regarding the disability of the left knee based on Diagnostic 
Code 5257, the Board finds that with application of 
reasonable doubt, a 20 percent rating for the left knee 
disorder is warranted from initial entitlement up to October 
1, 1998.  However a rating in excess of 20 percent disabling 
is not warranted at any point during this appeal including on 
or after October 1, 1998.

The evidence reflects that prior to October 1, 1998 the 
Veteran's left knee disorder had manifestations that more 
closely resemble the criteria for a 20 percent rating for 
moderate instability.  38 C.F.R. § 4.7.  This is shown in the 
February 1996 VA examination which is the earliest VA 
examination specifically addressing left knee problems with 
instability.  This examination revealed complaints of 
occasional buckling of the knee on a daily basis.  The 
objective findings revealed 1+ Lachmans, which confirms ACL 
problems and suggests moderate instability existed at that 
time.  He is noted to use a brace while running in a June 
1996 record, which also suggests the presence of moderate 
instability requiring a brace.  Clearly there was evidence of 
moderate instability shown in the records from early 1998 
prior to his ACL reconstruction surgery, as the March 1998 
record pointed out that his knee kept giving out and the 
purpose of the surgery included restoring stability.  Thus 
the evidence confirms that prior to October 1, 1998, his left 
knee disability was manifested by moderate instability.  

The evidence does not reflect that at any time during this 
appeal (outside of the period in which a temporary 100 
percent rating was in effect) that the left knee disability 
warrants a rating in excess of 20 percent disabling, to 
include on or after October 1, 1998.  There is no evidence to 
suggest that this left knee disorder is manifested by severe 
instability.  He is shown to have no instability on objective 
physical examinations shown by multiple VA examinations in 
May 2000, April 2003, August 2007 and July 2008 and by VA 
treatment records from February 1996,October 1996.  He did 
give subjective complaints of the knee giving out in the VA 
examinations from August 2007 and July 2008, and the evidence 
also reflects that he uses a knee brace intermittently as 
needed, but not constantly, which is consistent with a 
finding of moderate but not severe instability.  His gait is 
shown to be repeatedly normal, with normal weightbearing 
reported throughout these examinations and VA treatment 
reports, and he is also shown to have engaged in athletic 
activities which he would likely have not been able to do had 
his left knee disorder been manifested by severe instability.  

The Board also finds that additional functional restrictions 
in respect to Deluca, supra, are not shown to warrant 
consideration of a higher rating.  As previously discussed, 
the ranges of motion fall within the noncompensable range 
throughout the pendency of this appeal and he is not shown to 
have additional functional loss of these motions on 
repetition, when tested.  Although flare-ups were discussed 
in the April 2003 VA examination as having the potential to 
cause approximately a loss of 10 degrees flexion, this would 
still keep this motion in the noncompensable range.  
Elsewhere the VA examination reports and the treatment 
records suggest the flare-ups have no more than mild to 
moderate effects on most of his activities, with the 
exception of exercise or sports requiring vigorous 
activities.  Thus, consideration of the of the Deluca factors 
still warrants no more than a 20 percent rating for the left 
knee disorder throughout the pendency of this appeal.  

Based on a review of the evidence and with application of 
reasonable doubt, the Board finds that the evidence as 
discussed above more closely resembles the criteria for a 20 
percent rating for the Veteran's left knee disability prior 
to October 1, 1998.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  However none of the evidence suggests that a 
higher rating of 30 percent is warranted at any point during 
this appeal including as of October 1, 1998 for as there is 
no evidence showing a severe disability and reasonable doubt 
is not for application.  

Extra-schedular Evaluations

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2008) are warranted.  
In the instant case, however, there has been no showing that 
the Veteran's service-connected left knee disability at issue 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.


ORDER

A 20 percent rating for residuals of a left knee 
reconstruction surgery, is granted prior to October 1, 1998, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A rating in excess of 20 percent disabling for residuals of a 
left knee reconstruction surgery, as of October 1, 1998 is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


